NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARMOUR OF AMERICA,
Plain,tiff-Appellant,
v.
UNITED STATES,
Defendant-Appellee,
AND
ARMORWORKS, LLC, .
Defendant.
2011-5058
Appea1 from the United States Court of Federa1
C1ain1s in case no. 04-CV-1731, Judge Marian Blank
Horn.
ON MOTION
ORDER
Upon consideration of Mmour of America’s unopposed
motion for an extended briefing schedule due to settle-
ment negotiati0ns,

ARMoUR oF AM:sR1cA v. us 2
IT ls ORDERED THAT:
The motion is granted Armour’s opening brief is due
by September 5, 2011. The United States’ response brief
is due October 15, 2011.
FOR THE CoURT
 2 7 2011 /sf Jan Horbaly
Date J an Horbaly
C1erk '
cc: Mary E1izabeth Bosco, Esq.
MattheW H. So1on1son, Esq. HLEn
@.S. COURT 0F APPH\LS FUR
S-21 ms FEnEnALcn=zcun
_.1uL 2 7 2011
'.IAN l'l0RBAL¥
CLEFl(